Case 0:21-cV-61527-WPD Documept td 2x) Fits Seq On aLSD. BP5555 Biebi2027.. Page 1 of 30°

Filing # 129671492 E-Filed 06/28/2021 07:57:29 PM

FORM 1.997, CIVIL COVER SHEET

The civil cover sheet and the information contained in it neither replace nor supplement the filing
and service of pleadings or other documents as required by law. This form must be filed by the
plaintiff or petitioner with the Clerk of Court for the purpose of reporting uniform data pursuant
to section 25.075, Florida Statutes. (See instructions for completion.)

 

lL CASE STYLE

IN THE CIRCUIT COURT OF THE SEVENTEENTH . JUDICIAL CIRCUIT,
IN AND FOR BROWARD COUNTY, FLORIDA

 

ASSADE VEDRINE
Plaintiff Case #
a oo Judge
VS.
AMERICAN SALES AND MANAGEM ENT. ORGANIZATION, LLC
Defendant »

 

Wi. AMOUNT OF CLAIM
Please indicate the estimated amount of the claim, rounded to the nearest dollar. The estimated amount of -
the claim is requested for data collection and clerical processin g purposes only. The amount of the claim
shall not be used for any other purpose.

O $8, 000. orless —
["] $8,001 - $30,000
[1 $30,001- $50,000
(1 $50,001- $75,000
C1) $75,001 - $100,000
over $100,000.00

Wl. TYPE OF CASE (If the case fits more than one type of case, select the most
definitive category.) If the most descriptive label is a subcategory (is indented under a broader
category), place an xon both the main category and subcategory lines. .

EXHIBIT

A

 

*4* FILED: BROWARD COUNTY, FL BRENDA D. FORMAN, CLERK 06/28/2021 07:57:15 PM.#*#*

 
Case 0:24-0v-61527-WPD Dochmeel kA FASC NCEP. PSIG BIRRBReIs PaMe 2 OF 20°
Filing # 129671492 E-Filed 06/28/2021 07:57:29 PM

IN THE CIRCUIT COURT OF THE
SEVENTEENTH JUDICIAL CIRCUIT IN
AND FOR BROWARD COUNTY,
FLORIDA
CASE NO,

ASSADE VEDRINE,

MIRLENE THERMIDOR,

WILFRED SAINT LOUIS,

ROD VASSOR,

NADEIGE MOISE,

EVENS HILLAIRE,

JEAN EMMANUEL PIERRE LOUIS,

SENEQUE LUBIN, and ERILES MAXEAN,

Plaintiffs,

VS.

AMERICAN SALES AND

MANAGEMENT ORGANIZATION, LLC

doing business as EULEN AMERICA.

Defendant.
/

(CLASS ACTION COMPLAINT
Plaintiffs, ASSADE VEDRINE, MIRLENE THERMIDOR, WILFRED SAINT LOUIS,
ROD VASSOR, NADEIGE MOISE, EVENS HILLAIRE, JEAN EMMANUEL PIERRE
LOUIS, SENEQUE LUBIN and ERILES MAXEAN (hereinafter “Plaintiffs”), by and through
the undersigned counsel, hereby sues Defendant, AMERICAN SALES AND | |
MANAGEMENT ORGANIZATION, LLC doing business as EULEN AMERICA (hereinafter
“Defendant”), and in support avers as follows:
| GENERAL ALLEGATIONS
1. This is a class action by the Plaintiffs for damages, declaratory and injunctive relief and

damages under Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e

tet FILED: BROWARD COUNTY, FL BRENDA D. FORMAN, CLERK 06/28/2021 07:57:15 PM,###*

 
et seq., the Florida Civil Rights Act of 1992 (FCRA), and Florida Statute Section 760 to
redress injury done to Plaintiffs by the Defendant for discriminatory treatment on the basis
of race, color, and national origin.

. Jurisdiction of this Court is invoked as each of the Plaintiffs alleges damages in excess of
$30,000, together with attorneys’ fees, costs and damages.

_ Defendant was a “person” and/or an “employer” pursuant to Title VI, Florida Civil Rights
Act of 1992, Fila. Stat. Section 760.01, et seq., since it employs fifteen or more employees
for the applicable statutory period; and it is subject to the employment discrimination
provisions of the applicable statute, the F CRA.

. Defendant is a “person” within the purview of the Florida Civil Rights Act of 1992, Fla.
Stat. Section 760.01, et seq. |

. At all times material hereto Defendant was an “employer” within the meaning of Florida
Civil Rights Act of 1992, Fla Stat. Section 760.01, et seq..

. At all times material hereto, Plaintiffs were an “employees” within the meaning of Title
VI, Florida Civil Rights Act of 1992, Fla Stat. Section 760 , et seq...

. Venue is proper in Broward County because all of the actions complained of herein
occurred within the jurisdiction of this Court. —

. Jurisdiction is proper in this Court because each of the Plaintiffs is alleging more than

$30,000 in damages.

. Plaintiffs are Black individuals of Haitian national origin and is a member of a class of

persons protected from discrimination in their employment under Title VIL, and the Florida

Civil Rights Act of 1992 (FCRA), Florida Statute Section 760.

 
Case 0:21-cv-61527-WPD Document 1-2 Entered on FLSD Docket 07/26/2021 Page 4 of 30°”

10. Plaintiffs previously filed a timely charges of employment discrimination with the Equal
Employment Opportunity Commission, the agency which is responsible for investigating
claims of employment discrimination.

11. The EEOC issued a “Notice of Right to Sue” notice to Plaintiffs,

12. More than 180 days have elapsed since the filing of Plaintiffs’ Charges of Discrimination

13. All conditions precedent for the filing of this action before this Court have been previously -
met, including the exhaustion of all pertinent administrative procedures and remedies.

FACTUAL ALLEGATIONS COMMON TO ALL COUNTS

14. Plaintiffs are similarly situated Black individuals of Haitian descent who were either not
hired by Defendant or terminated after a very short period of employment with Defendant
in violation of the Broward County Worker Retention Law. |

15. Plaintiffs were previously employed by SP PLUS CORPORATION and BAGGAGE
AIRLINE GUEST SERVICES, INC. providing ground handling and passenger support
services for these entities who had contracts with American Airlines and Delta Airlines at
the Fort Lauderdale International Airport. |

16. BAGGAGE AIRLINE GUEST SERVICES, INC. lost its contract with Delta Airlines
which caused Plaintiffs in this action to be displaced from their work.

17. AMERICAN SALES AND MANAGEMENT ORGAN IZATION , LLC was awarded the
Delta Airlines contract for Delta Aitlines’ ground handling and passenger support
services at the Fort Lauderdale Intemational Airport.

18. Pursuant to Broward County's Worker Retention Law, Defendant, AMERICAN SALES .

AND MANAGEMENT ORGANIZATION was required to keep BAGGAGE AIRLINE

 
19.

20.

GUEST SERVICES, INC.’s workers who were previously employed after the switch in
contracts to prevent large layoffs at the airport.

Defendant violated the County’s Worker Retention Law and either failed to hire Plaintiffs
as required by law or hired some Plaintiffs for training, which they attended without pay,
and subsequently terminated them, thereby discontinuing future employment. Any

reason for Defendant’s failure to employ Plaintiff is merely pretext for unlawful
discrimination based on Plaintiffs’ race, color and national origin.

Plaintifiis have retained the undersigned counsel in order that his rights and interests may
be protected and. thus has become obligated to pay the undersigned a reasonable attorney’s
fee.

COUNTL 7

DISCRIMINATION BASED ON RACE AND COLOR IN VIOLATION OF THE

21,

22.

23

FLORIDA CIVIL RIGHTS ACT
Plaintiffs re-adopt each and every factual allegation as stated in paragraphs 1-20 of this
complaint as if set out in full herein,
At all times material hereto, Defendant failed to comply with the Florida Civil Rights Act
of 1992 Florida Statues Section 760.10 which in its relevant section states it is an unlawful
employment practice for an employer to discriminate or discharge or otherwise to

discriminate against any individual with respect to compensation, terms, conditions, or

privileges of employment, because of such individuals race, color, or national origin.

The applicable statute, FCRA, prohibits an employer from making employment decisions,

or from taking any personnel action, affecting the terms, conditions and privileges of one’s
employment, based upon race-based considerations or reasons pertaining to their race or

color.

 
Case 0:21-cv-61527-WPD Document 1-2 Entered on FLSD Docket 07/26/2021 "Page 6 of 30

24. The Plaintiffs are Black and of Haitian national origin who possessed the requisite
qualifications and skills to perform their positions with Defendant.

25. The Plaintiffs were subjected to disparate treatment in the work place, in that similarly
situated, non-Black, non-Haitian employees were hired in the Delta contract turnover to

~ Defendant.

26. As a direct and proximate result of the Defendant unlawful acts, Plaintiffs have suffered
great and irreparable economic harm and other associated losses such as emotional
distress, humiliation, embarrassment, and economic losses.

27. Moreover, as a further result of the Defendants unlawful race and color based
discriminatory conduct, the Plaintiffs have been compelled to file this action and he has
incurred the costs of litigation. - | |

28. Plaintiffs were qualified for their positions with Defendant.

29, Defendant violated the Florida Civil Rights Act of 1992 (FORA) by discriminating against
Plaintiffs because of their race and color in the terms, conditions, and privileges of
employment, |

30. The Defendant’s actions were malicious and were reckless indifferent to the Plaintiffs’
rights pursuant to Florida Statute Section 760, protecting a person from discrimination
because of race and national origin. |

31. The aforementioned actions of Defendant were done wantonly, willfully, maliciously, and
with reckless disregard of the consequences of such actions.

WHEREFORE, the Plaintiffs respectfully request that this Honorable Court enter
judgment against the Defendant; find that the Defendant indeed violated the FCRA, and in

addition, order the following additional relief:

 
Case 0:21-cv-61527-WPD Document1-2 Entéred on FLSD Dockét 07/26/2021 “Page 7 of 30

PRAYER FOR RELIEF

WHEREFORE, Plaintiffs respectfully request that this Court order the following:

A. Declare that the acts complained of herein are in violation of the Florida Civil

G.

Rights Act;

. Award Plaintiffs compensatory damages for emotional distress, embarrassment

and humiliation;
Grant a permanent injunction enjoining the Defendant, its officers, successors,

assigns, and all persons in active concert or participation with it, from engaging in

“any employment practice which discriminates on the basis of race;

Order Defendant to make Plaintiffs whole by compensating them for lost wages,
benefits, including front pay, back pay with prejudgment interest;

For a money judgment representing prejudgment interest;

. Award any other compensation allowed by law including compensatory damages,

punitive damages and attorney’s fees and costs for bringing this action;
Grant such other and further relief as the Court deems just and proper.

“COUNT. .

DISCRIMINATION BASED ON NATIONAL ORIGIN IN VIOLATION OF THE

FLORIDA CIVIL RIGHTS ACT

32. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-20 of this

complaint as if set out in full herein.

33. At all times material hereto, Defendant failed to comply with the Florida Civil Rights Act

(FCRA) of 1992 F lorida Statues Section 760.10 which in its relevant section states it is an

unlawful employment practice for an employer to discriminate or discharge or otherwise

to discriminate against any individual with respect to compensation, terms, conditions, or

privileges of employment, because of such individuals race, color, or national origin.

6

 
Case 0:21-cv-61527-WPD Document 1-2 Entered on FLSD Docket 07/26/2021 Page 8 of 30°

34, The applicable statute, FCRA, prohibits an employer from making employment decisions,
or from taking any personnel action, affecting the terms, conditions and privileges of one’s
employment, based upon considerations pertaining to one’s national origin.

35. The Plaintiffs are Black and of Haitian national origin who possessed the requisite
qualifications and skills to perform their positions with Defendant,

36. The Plaintiffs were subjected to disparate treatment in the work place, in that similarly
situated, non-Black, non-Haitian employees were hired in the Delta contract turnover to
Defendant.

37. Asa direct and proximate result of the Defendant’s unlawful acts, Plaintiffs have suffered
great and irreparable economic harm and other associated losses such as emotional

‘distress, humiliation, embarrassment, and economic losses. -

38. Moreover, as a further result of the Defendant’s unlawful national origin based
discriminatory conduct, the Plaintiff has been compelled to file this action and he has

~ incurred the costs of litigation.

39. Plaintiffs were qualified for his position with Defendant.

40. Defendant violated the Florida Civil Rights Act of 1992 (FCRA) by discriminating against
Plaintiffs because of their national origin in the terms, conditions, and privileges of
employment. | |

41. The Defendant’s actions were malicious and were reckless indifferent to the Plaintiffs’
rights pursuant to Florida Statute Section 760, protecting a person from discrimination
because of race and national origin.

42. The aforementioned actions of Defendant were done wantonly, willfully, maliciously, and

with reckless disregard of the consequences of such actions.

 
Case 0:21-cv-61527-WPD Document 1-2 Entered on FLSD Dockét 07/26/2021 “Page 9 of 30

WHEREFORE, the Plaintiffs respectfully request that this Honorable Court enter
judgment against the Defendant; find that the Defendant indeed violated the FCRA, and in
addition, order the following additional relief:

PRAYER FOR RELIEF

WHEREFORE, Plaintiffs respectfully request that this Court order the following:

A. Declare that the acts complained of herein are in violation of the Florida Civil
Rights Act;

B. Award Plaintiffs compensatory damages for emotional distress, embarrassment
and humiliation;

C. Grant a permanent injunction enjoining the Defendant, its officers, successors,
assigns, and all persons in active coricert or participation with it, from engaging in
any employment practice which discriminates;

D. Order Defendant to make Plaintiffs whole, by compensating Plaintiffs for lost
wages, benefits, including front pay, back pay with prejudgment interest;

E. For a money judgment representing prej udgment interest;

F. Award any other compensation allowed by law including compensatory damages
punitive damages and attorney’s fees and costs;

G. Grant such other and further relief as the Court deems just and proper.

 
Case 0:21-cv-61527-WPD Document1-2° Entéréed on FLSD Dockét 07/26/2021 ‘Page 10 of 30°

VIOLATION OF TITLE VILOF CIVIL RIGHT ACT OF 1964: DISCRIMINATION
BASED ON NATIONAL ORIGIN

43, Plaintiff pursuant to Title VII, 42 U.S.C. Section 2000 (e), sues Defendant, and re-alleges
as set forth herein paragraphs 1-20 of this initial complaint

44. At all times material hereto, the Employer/Defendant failed to comply with the Civil Rights
Act of 1964 [42 U.S.C. 2000 e-2 (a)], which states, “It shall be an unlawful employment
practice for an employer to: (1) fail or refuse to hire or to discharge any individual, or
otherwise to discriminate against any individual with respect to his compensation, terms,
conditions, or privileges of employment, because of such individual's race, color, religion,
sex, or national origin: or (2) to limit, segregate, or classify his employees or applicants for
employment in any way which would deprive or tend to deprive any individual of
employment opportunities or otherwise adversely affect his status as an employee, because
of such individual's race, color, religion, sex, or national origin.”

45. The discrimination of Plaintiffs by Defendant was caused by Defendant being aware of
Plaintiffs’ Haitian national origin.

46. Defendant’s decision to discriminate against Plaintiffs was because of Plaintiffs’ Haitian

| | national origin. |

47. At all relevant times aforementioned, including the time of discrimination, Defendant was
aware that Plaintiffs were Haitian.

48. The Plaintiffs were qualified for the position apart from his apparent national origin.

49. The Plaintiffs were discriminated against by their supervisors because they are Haitian.

50. The Defendant is a sophisticated employer who has actual knowledge of the requirements

of Title VII of the Civil Rights Act of 1964, as amended.

 
Case 0:21-cv-61527-WPD Document 1-2 Entéred on FLSD Docket 07/26/2021" Page 11 of 30

51. The failure of Defendant to adhere to the mandates of the Act was willful and its violations
of the provisions of the Act were willful.

52. Defendant, through its practices and policies as an employer, willfully, and with malicious
or teckless disregard of Plaintiffs’ federally protected rights, discriminated against
Plaintiffs on account of his national origin in violation of Act with respect to its decision
to treat Plaintiffs differently from other employees.

53. Defendant failed to hire Plaintiffs for employment due to the Defendant’s unjustified
discrimination against Plaintiffs because they are Haitian, in violation of the Act.

54. As a direct and proximate result of the Defendant’s intentional conduct, Plaintiffs suffered
serious econotnic losses as well as mental pain and suffering. |

55. Any alleged nondiscriminatory reason for the failure to hire Plaintiffs asserted by
Defendant is a mere pretext for the actual reason for the termination from employment,
Plaintifts national origin.

56. The Defendant’s actions were malicious and were recklessly indifferent to the Plaintiffs’
rights protecting a person from discrimination due to their national origin. The
discrimination on the basis of national origin constitutes unlawful discrimination.

PRAYER FOR RELIEF .
WHEREFORE, Plaintiffs respectfully request that this Court order the following:

A. Grant a permanent injunction enjoining Defendant its officers, successors, assigns,
and all persons in active concert or participation with it, from engaging in any
employment practice which discriminates on the basis of national origin.

B. Order Defendant to make Plaintiff whole, by compensating Plaintiff for lost wages,

benefits, including front pay, back pay with prejudgment interest and other

10

 
Case 0:21-Cv-61527-WPD Document 1-2 Entéred on FLSD Docket 07/26/2021 Page 12 of 30

remuneration for mental pain, anguish, pain and humiliation from employment
termination due to his national origin.
C. For a money judgment representing prejudgment interest.
D. Award any other compensation allowed by law including punitive damages,
attorney’s fees and costs.
COUNT IV.
VIOLATION OF TITLE ViLOF CIVIL RIGHT ACT OF 1964:
DISCRIMINATION BASED ON RACE OR COLOR

57. Plaintiff pursuant to Title VIL 42 U.S.C. Section 2000 (e), sues Defendant, and re-alleges
as set forth herein paragraphs 1-20 of this initial complaint and states:

58. At all times material hereto, the Employer/Defendant failed to comply with the Civil Rights
Act of 1964 [42 U.S.C. 2000 e-2 (a)], which states, “Tt shall be an unlawful employment
practice for an employer to: (1) fail or refuse to hire or to discharge any individual, or
otherwise to discriminate against any individual with respect to his compensation, terms,
conditions, or privileges of employment, because of such individual's race, color, religion,
sex, or national origin; or (2) to limit, segregate, or classify his employees or applicants for
employment in any way which would deprive or tend to deprive any individual of
employment opportunities or otherwise adversely affect his status as an employee, because
of such individual's race, color, religion, Sex, OF national origin.” |

59. The discrimination of Plaintiffs by Defendant was caused by Defendant being aware of
Plaintiffs’ race. | |

60. Defendant’s decision to discriminate against Plaintiff was because of Plaintiffs’ race,

Black.

11

 
Case'0:21-cv-61527-WPD Document 1-2 Entéréd on FLESD Docket 07/26/2021 “Page 13 of 30

61. At all relevant times aforementi oned, including the time of discrimination, Defendant was
aware that Plaintiffs are Black.

62. The Plaintiffs were qualified for their positions apart from their apparent race.

63. The Plaintiffs were not hired by Defendant because they are Black.

64. The Defendant is a sophisticated employer who has actual knowledge of the requirements
of Title VII of the Civil Rights Act of 1964, as amended.

65. The failure of Defendant to adhere to the mandates of the Act was willful and its violations
of the provisions of the Act were willful,

66. Defendant, through its practices and policies as an employer, willfully, and with malicious
or reckless disregard of Plaintiffs’ federally protected rights, discriminated against
Plaintiffs on account of their race in violation of Act with respect to its decision to treat
Plaintiffs differently from other employees. |

67. Plaintiffs were not hired by Defendant and these actions were directly and proximately
caused by the Defendant’s unjustified discrimination against Plaintiffs because of the fact
that they are Black, in violation of the Act.

68. As a direct and proximate result of the Defendant’s intentional conduct, Plaintiffs suffered
serious economic losses as well as mental pain and suffering.

69. Any alleged nondiscriminatory reason for Defendant’s failure to hire Plaintiffs asserted by
Defendant is a mere pretext for the actual reason for this failure to hrie, Plaintiff $ race.

70. The Defendant's actions were malicious and were recklessly indifferent to the Plaintiffs’
rights protecting a person from discrimination due to their race. The discrimination on the
basis of race constitutes unlawful discrimination.

PRAYER FOR RELIEF
WHEREFORE, Plaintiffs respectfully request that this Court order the following:

12

 
Case 0:21-cv-61527-WPD Document 1-2 Entéred on FLSD Dockét 07/26/2021 “Page 14 of 30

A, Grant a permanent injunction enjoining Defendant its officers, successors, assigns,

and all persons in active concert or participation with it, from engaging in any

employment practice which discriminates on the basis of race.

B. Order Defendant to make Plaintiffs whole, by compensating Plaintiffs for lost

wages, benefits, including front pay, back pay with prejudgment interest and other

remuneration for mental pain, anguish, pain and humiliation from employment

termination due to his national origin.

C. For a money judgment representing prejudgment interest.

D. Award any other compensation allowed by law including punitive damages,

attorney’s fees and costs.

Dated: June 28, 2021

JURY TRIAL DEMAND
Plaintiffs demands a trial by jury on all issues triable as of right by a jury.

13

Respectfully submitted,

/s/ Peter M. Hoogerwoerd
PETER MICHAEL HOOGERWOED, ESQ.

Florida Bar No. 188239
pmh@rgpattorneys.com |

Remer & Georges-Pierre, PLLC
Altorneys for Plaintiff

Courthouse Tower
44 West Flagler Street Suite 2200
Miami, Florida 33130

Telephone: (305) 416-5000
Facsimile: (305) 416-5005

 
Case 0:21-cv-61527-WPD Document 1-2 Entered on FLSD Docket 07/26/2021 Page 15 of 30
Filing # 130200957 E-Filed 07/07/2021 03:37:48 PM

 

IN THE CIRCUIT COURT OF THE SEVENTEENTH JUDIGIAL CIRCUIT IN AND FOR BROWARD COUNTY, FLORIDA
[| IN THE COUNTY COURT IN AND FOR BROWARD COUNTY, FLORIDA.

 

 

 

DIVISION CASE NUMB

CIVIL . WAIVER OF SERVICE OF PROCESS UMBER
: (c) Forms for Services by Mail. CACE-21- 26

[_] DISTRICTS (2) Waiver of Service of Process. o129

[] OTHER

PLAINTIFF(S) VS. DEFENDANT(S) CLOCK IN

ASSADE VEDRINE, MIRLENE AMERICAN SALES AND

THERMIDOR, WILFRED SAINT MANAGEMENT ORGANIZATION,

LOUIS, ROD VASSOR, NADEIGE LLC

MOISE, EVENS HILLAIRE, doing business as EULEN AMERICA

JEAN EMMANUEL PIERRE LOUIS,

SENEQUE LUBIN, and ERILES

MAXEAN

 

 

TO: Peter Michael Hoogerwoerd, Esq. as attorney for Plaintiffs

 

| acknowledge receipt of your request that | waive service of process In the lawsuit of Assade Verdrine et al. v.
American Sales and Mgmt. Org. LLC_ in the BQ Circuit [] County Gourtin__ Broward County _ | have also received a copy of
the complaint, two copies. of this waiver, and a means by which | can return the signed waiver to you without cost to me.

| agree to save the cost of service process and an additional copy of the complaint in this lawsuit by not requiring that |, (or the: entity
on whose behalf | am acting), be served with judicial process in the manner provided by Fla. R. Civ. P.1.070.

If} am not the defendant to whom the notice of lawsuit and walver of service of process was sent, and my authority to accept service

on behalf of such person or entity is as follows: | declare that my relationship to the entity or person to wham the notice was sent and
my authority to accept service on behalf of such person or entity is as follows:

(describe relationship to person or entity and authority to accept service) Susan Norton, Esq. as attorney for Defendant,
American Sales and Management Organization, LLC

1, (or the entity on whose behalf | am acting), will retain all defense or objections to the lawsuit or to the jurisdiction or venue of
the court except for any objections based on a defect in the. summons or in the service of the summons.

| understand that a judgment may be entered against me, (or the party on whose behalf | am acting), if a written response is not
served upon you within 60 days from the date | received the notice of lawsuit and request for waiver of service of process.

omen on fey Z, Ap >|
J Dla fr—

Défendant or ree Répresentative

 

 

 

AMERICANS WITH DISABILITIES ACT OF 1990
ADA NOTICE

“If you are a person with a disability who needs any accommodation in order to
participate in this proceeding, you are entitled, at no cost to you, to the provision of
certain assistance. Please contact the ADA Coordinator in the Office of the Court
Administrator; Cheryl Anderson, Broward County Courthouse, 201 SE 6th Street,
Room 880, Fort Lauderdale, FL 33301; (954) 831-7721; within 2 working days of
receipt of this (describe notice); if you are hearing or voice impaired, call 711,”

 

 

 

Clerk's web address: www.browardelerk.org
Case 0:21-cv-61527-WPD Document 1-2 Entered on FLSD Docket 07/26/2021 Page 16 of 30
Filing # 130259158 E-Filed 07/08/2021 11:59:29 AM

IN THE CIRCUIT COURT OF THE
SEVENTEENTH JUDICIAL CIRCUIT IN
AND FOR BROWARD COUNTY,
FLORIDA

CASE NO. CACE-21-012926

ASSADE VEDRINE,

MIRLENE THERMIDOR,

WILFRED SAINT LOUIS,

ROD VASSOR,

NADEIGE MOISE,

EVENS HILLAIRE,

DAVID JEAN,

JEAN EMMANUEL PIERRE LOUIS,
SENEQUE LUBIN, and ERTLES MAXEAN,

Plaintiffs,
Vs.
AMERICAN SALES AND
MANAGEMENT ORGANIZATION, LLC
doing business as EULEN AMERICA.

Defendant.
/

AMENDED CLASS ACTION COMPLAINT
Plaintiffs, ASSADE VEDRINE, MIRLENE THERMIDOR, WILFRED SAINT LOUIS,
ROD VASSOR, NADEIGE MOISE, EVENS HILLAIRE, DAVID JEAN, JEAN EMMANUEL
PIERRE LOUIS, SENEQUE LUBIN and ERILES MAXEAN (hereinafter “Plaintififs”), by and
through the undersigned counsel, hereby sues Defendant, AMERICAN SALES AND
MANAGEMENT ORGANIZATION, LLC doing business as EULEN AMERICA (hereinafter

‘Defendant’”), and in support avers as follows:
Case 0:21-cv-61527-WPD Document 1-2 Entered on FLSD Docket 07/26/2021 Page 17 of 30

GENERAL ALLEGATIONS

1. This is a class action by the Plaintiffs for damages, declaratory and injunctive relief and
damages under Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e
et seq., the Florida Civil Rights Act of 1992 (FCRA), and Florida Statute Section 760 to
redress injury done to Plaintiffs by the Defendant for discriminatory treatment on the basis
of race, color, and national origin.

2. Jurisdiction of this Court is invoked as each of the Plaintiffs alleges damages in excess of
$30,000, together with attorneys’ fees, costs and damages.

3. Defendant was a “person” and/or an “employer” pursuant to Title VIL, Florida Civil Rights
Act of 1992, Fla. Stat. Section 760.01, et seq., since it employs fifteen or more employees
for the applicable statutory period; and it is subject to the employment discrimination
provisions of the applicable statute, the FCRA.

4, Defendant is a “person” within the purview of the Florida Civil Rights Act of 1992, Fla.
Stat. Section 760.01, et seq.

5. At all times material hereto Defendant was an “employer” within the meaning of Florida
Civil Rights Act of 1992, Fla Stat. Section 760.01, et seq..

6. At all times material hereto, Plaintiffs were an “employees” within the meaning of Title
VII, Florida Civil Rights Act of 1992, Fla Stat. Section 760, et seq..

7. Venue is proper in Broward County because all of the actions complained of herein
occurred within the jurisdiction of this Court.

8. Jurisdiction is proper in this Court because each of the Plaintiffs is alleging more than

$30,000 in damages.
Case 0:21-cv-61527-WPD Document 1-2 Entered on FLSD Docket 07/26/2021 Page 18 of 30

9. Plaintiffs are Black individuals of Haitian national origin and is a member of a class of
persons protected from discrimination in their employment under Title VII, and the Florida
Civil Rights Act of 1992 (FCRA), Florida Statute Section 760.

10. Plaintiffs previously filed a timely charges of employment discrimination with the Equal
Employment Opportunity Commission, the agency which is responsible for investigating
claims of employment discrimination.

11, The EEOC issued a “Notice of Right to Sue” notice to Plaintiffs.

12. More than 180 days have elapsed since the filing of Plaintiffs’ Charges of Discrimination
13. All conditions precedent for the filing of this action before this Court have been previously
met, including the exhaustion of all pertinent administrative procedures and remedies.
FACTUAL ALLEGATIONS COMMON TO ALL COUNTS

14. Plaintiffs are similarly situated Black individuals of Haitian descent who were either not
hired by Defendant or terminated after a very short period of employment with Defendant
in violation of the Broward County Worker Retention Law.

15. Plaintiffs were previously employed by SP PLUS CORPORATION and BAGGAGE
AIRLINE GUEST SERVICES, INC. providing ground handling and passenger support
services for these entities who had contracts with American Airlines and Delta Airlines at
the Fort Lauderdale International Airport.

16. BAGGAGE AIRLINE GUEST SERVICES, INC. lost its contract with Delta Airlines
which caused Plaintiffs in this action to be displaced from their work.

17, AMERICAN SALES AND MANAGEMENT ORGANIZATION , LLC was awarded the
Delta Airlines contract for Delta Airlines’ ground handling and passenger support

services at the Fort Lauderdale International Airport.
Case 0:21-cv-61527-WPD Document 1-2 Entered on FLSD Docket 07/26/2021 Page 19 of 30

18, Pursuant to Broward County's Worker Retention Law, Defendant, AMERICAN SALES
AND MANAGEMENT ORGANIZATION was required to keep BAGGAGE AIRLINE
GUEST SERVICES, INC.’s workers who were previously employed after the switch in
contracts to prevent large layoffs at the airport.

19. Defendant violated the County’s Worker Retention Law and either failed to hire Plaintiffs
as required by law or hired some Plaintiffs for training, which they attended without pay,
and subsequently terminated them, thereby discontinuing future employment. Any
reason for Defendant’s failure to employ Plaintiff is merely pretext for unlawful
discrimination based on Plaintiffs’ race, color and national origin.

20. Plaintiffs have retained the undersigned counsel in order that his rights and interests may

be protected and thus has become obligated to pay the undersigned a reasonable attorney’s

 

fee.
COUNT I.
DISCRIMINATION BASED ON RACE AND COLOR IN VIOLATION OF THE
FLORIDA CIVIL RIGHTS ACT

 

21. Plaintiffs re-adopt each and every factual allegation as stated in paragtaphs 1-20 of this
complaint as if set out in full herein.

22. At all times material hereto, Defendant failed to comply with the Florida Civil Rights Act
of 1992 Florida Statues Section 760.10 which in its relevant section states it is an unlawful
employment practice for an employer to discriminate or discharge or otherwise to
discriminate against any individual with respect to compensation, terms, conditions, or
privileges of employment, because of such individuals race, color, or national origin.

23, The applicable statute, FCRA, prohibits an employer from making employment decisions,

or from taking any personnel action, affecting the terms, conditions and privileges of one’s
Case 0:21-cv-61527-WPD Document 1-2 Entered on FLSD Docket 07/26/2021 Page 20 of 30

employment, based upon race-based considerations or reasons pertaining to their race or
color.

24. The Plaintiffs are Black and of Haitian national origin who possessed the requisite
qualifications and skills to perform their positions with Defendant.

25, The Plaintiffs were subjected to disparate treatment in the work place, in that similarly
situated, non-Black, non-Haitian employees were hired in the Delta contract turnover to
Defendant.

26. As a direct and proximate result of the Defendant unlawful acts, Plaintiffs have suffered
great and irreparable economic harm and other associated losses such as emotional
distress, humiliation, embarrassment, and economic losses.

27. Moreover, as a further result of the Defendants unlawful race and color based
discriminatory conduct, the Plaintiffs have been compelled to file this action and he has
incurred the costs of litigation.

28. Plaintiffs were qualified for their positions with Defendant.

29, Defendant violated the Florida Civil Rights Act of 1992 (RCRA) by discriminating against
Plaintiffs because of their race and color in the terms, conditions, and privileges of
employment.

30. The Defendant’s actions were malicious and were reckless indifferent to the Plaintiffs’
rights pursuant to Florida Statute Section 760, protecting a person from discrimination
because of race and national origin.

31. The aforementioned actions of Defendant were done wantonly, willfully, maliciously, and

with reckless disregard of the consequences of such actions.
Case 0:21-cv-61527-WPD Document 1-2 Entered on FLSD Docket 07/26/2021 Page 21 of 30

WHEREFORE, the Plaintiffs respectfully request that this Honorable Court enter
judgment against the Defendant; find that the Defendant indeed violated the FCRA, and in
addition, order the following additional relief:

PRAYER FOR RELIEF

WHEREFORE, Plaintiffs respectfully request that this Court order the following:

A. Declare that the acts complained of herein are in violation of the Florida Civil
Rights Act;

B. Award Plaintiffs compensatory damages for emotional distress, embarrassment
and humiliation;

C. Grant a permanent injunction enjoining the Defendant, its officers, successors,
assigns, and all persons in active concert or participation with it, from engaging in
any employment practice which discriminates on the basis of race;

D. Order Defendant to make Plaintiffs whole by compensating them for lost wages,
benefits, including front pay, back pay with prejudgment interest;

E. For amoney judgment representing prejudgment interest;

F, Award any other compensation allowed by law including compensatory damages,
punitive damages and attorney’s fees and costs for bringing this action;

G. Grant such other and further relief as the Court deems just and proper.

COUNT I.

DISCRIMINATION BASED ON NATIONAL ORIGIN IN VIOLATION OF THE
FLORIDA CIVIL RIGHTS ACT

32, Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-20 of this
complaint as if set out in full herein.
33, At all times material hereto, Defendant failed to comply with the Florida Civil Rights Act

(FCRA) of 1992 Florida Statues Section 760.10 which in its relevant section states it is an
6
Case 0:21-cv-61527-WPD Document 1-2 Entered on FLSD Docket 07/26/2021 Page 22 of 30

unlawful employment practice for an employer to discriminate or discharge or otherwise
to discriminate against any individual with respect to compensation, terms, conditions, or
privileges of employment, because of such individuals race, color, or national origin.

34. The applicable statute, FCRA, prohibits an employer from making employment decisions,
or from taking any personnel action, affecting the terms, conditions and privileges of one’s
employment, based upon considerations pertaining to one’s national origin.

35. The Plaintiffs are Black and of Haitian national origin who possessed the requisite
qualifications and skills to perform their positions with Defendant.

36. The Plaintiffs were subjected to disparate treatment in the work place, in that similarly
situated, non-Black, non-Haitian employees were hired in the Delta contract turnover to
Defendant.

37. As a direct and proximate result of the Defendant’s unlawful acts, Plaintiffs have suffered
great and irreparable economic harm and other associated losses such as emotional
distress, humiliation, embarrassment, and economic losses.

38. Moreover, as a further result of the Defendant’s unlawful national origin based
discriminatory conduct, the Plaintiff has been compelled to file this action and he has
incurred the costs of litigation.

39. Plaintiffs were qualified for his position with Defendant.

40. Defendant violated the Florida Civil Rights Act of 1992 (FCRA) by discriminating against
Plaintiffs because of their national origin in the terms, conditions, and privileges of

employment.
Case 0:21-cv-61527-WPD Document 1-2 Entered on FLSD Docket 07/26/2021 Page 23 of 30

41. The Defendant’s actions were malicious and were reckless indifferent to the Plaintiffs’
rights pursuant to Florida Statute Section 760, protecting a person from discrimination
because of race and national origin.

42. The aforementioned actions of Defendant were done wantonly, willfully, maliciously, and
with reckless disregard of the consequences of such actions.

WHEREFORE, the Plaintiffs respectfully request that this Honorable Court enter
judgment against the Defendant; find that the Defendant indeed violated the FCRA, and in
addition, order the following additional relief:

PRAYER FOR RELIEF

WHEREFORE, Plaintiffs respectfully request that this Court order the following:

A. Declare that the acts complained of herein are in violation of the Florida Civil
Rights Act;

B. Award Plaintiffs compensatory damages for emotional distress, embarrassment
and humiliation;

C. Grant a permanent injunction enjoining the Defendant, its officers, successors,
assigns, and all persons in active concert or participation with it, from engaging in
any employment practice which discriminates;

D. Order Defendant to make Plaintiffs whole, by compensating Plaintiffs for lost
wages, benefits, including front pay, back pay with prejudgment interest;

E. Fora money judgment representing prejudgment interest;

F, Award any other compensation allowed by law including compensatory damages
punitive damages and attorney’s fees and costs;

G. Grant such other and further relief as the Court deems just and proper.
Case 0:21-cv-61527-WPD Document 1-2 Entered on FLSD Docket 07/26/2021 Page 24 of 30

VIOLATION OF TITLE VII OF CIVIL RIGHT ACT OF 1964; DISCRIMINATION
BASED ON NATIONAL ORIGIN

43, Plaintiff pursuant to Title VII, 42 U.S.C. Section 2000 (e), sues Defendant, and re-alleges
as set forth herein paragraphs 1-20 of this initial complaint.

44, Atall times material hereto, the Employer/Defendant failed to comply with the Civil Rights
Act of 1964 [42 U.S.C. 2000 e-2 (a)], which states, “It shall be an unlawful employment
practice for an employer to: (1) fail or refuse to hire or to discharge any individual, or
otherwise to discriminate against any individual with respect to his compensation, terms,
conditions, or privileges of employment, because of such individual's race, color, religion,
sex, or national origin; or (2) to limit, segregate, or classify his employees or applicants for
employment in any way which would deprive or tend to deprive any individual of
employment opportunities or otherwise adversely affect his status as an employee, because
of such individual's race, color, religion, sex, or national origin.”

45. The discrimination of Plaintiffs by Defendant was caused by Defendant being aware of
Plaintiffs’ Haitian national origin.

46. Defendant’s decision to discriminate against Plaintiffs was because of Plaintiffs’ Haitian
national origin.

47, At all relevant times aforementioned, including the time of discrimination, Defendant was
aware that Plaintiffs were Haitian.

48. The Plaintiffs were qualified for the position apart from his apparent national origin.

49. The Plaintiffs were discriminated against by their supervisors because they are Haitian.

50. The Defendant is a sophisticated employer who has actual knowledge of the requirements

of Title VII of the Civil Rights Act of 1964, as amended.
Case_0:21-cv-61527-WPD Document 1-2 Entered on FLSD Docket 07/26/2021 Page 25 of 30

51. The failure of Defendant to adhere to the mandates of the Act was willful and its violations
of the provisions of the Act were willful.

52. Defendant, through its practices and policies as an employer, willfully, and with malicious
or reckless disregard of Plaintiffs’ federally protected rights, discriminated against
Plaintiffs on account of his national origin in violation of Act with respect to its decision
to treat Plaintiffs differently from other employees.

53. Defendant failed to hire Plaintiffs for employment due to the Defendant’s unjustified
discrimination against Plaintiffs because they are Haitian, in violation of the Act.

54. As a direct and proximate result of the Defendant’s intentional conduct, Plaintiffs suffered
serious economic losses as well as mental pain and suffering.

55. Any alleged nondiscriminatory reason for the failure to hire Plaintiffs asserted by
Defendant is a mere pretext for the actual reason for the termination from employment,
Plaintiffs’ national origin.

56. The Defendant’s actions were malicious and were recklessly indifferent to the Plaintiffs’
rights protecting a person from discrimination due to their national origin. The
discrimination on the basis of national origin constitutes unlawful discrimination.

PRAYER FOR RELIEF
WHEREFORE, Plaintiffs respectfully request that this Court order the following:

A. Grant a permanent injunction enjoining Defendant its officers, successors, assigns,
and all persons in active concert or participation with it, from engaging in any
employment practice which discriminates on the basis of national origin.

B, Order Defendant to make Plaintiff whole, by compensating Plaintiff for lost wages,

benefits, including front pay, back pay with prejudgment interest and other

10
Case 0:21-cv-61527-WPD Document 1-2 Entered on FLSD Docket 07/26/2021 Page 26 of 30

remuneration for mental pain, anguish, pain and humiliation from employment
termination due to his national origin.
C. For a money judgment representing prejudgment interest.
D. Award any other compensation allowed by law including punitive damages,
attorney’s fees and costs.
COUNT IV.
VIOLATION OF TITLE VIL OF CIVIL RIGHT ACT OF 1964:
DISCRIMINATION BASED ON RACE OR COLOR

57. Plaintiff pursuant to Title VII, 42 U.S.C. Section 2000 (e), sues Defendant, and re-alleges
as set forth herein paragraphs 1-20 of this initial complaint and states:

58, At all times material hereto, the Employer/Defendant failed to comply with the Civil Rights
Act of 1964 [42 U.S.C. 2000 e-2 (a)], which states, “It shall be an unlawful employment
practice for an employer to: (1) fail or refuse to hire or to discharge any individual, or
otherwise to discriminate against any individual with respect to his compensation, terms,
conditions, or privileges of employment, because of such individual's race, color, religion,
sex, or national origin; or (2) to limit, segregate, or classify his employees or applicants for
employment in any way which would deprive or tend to deprive any individual of
employment opportunities or otherwise adversely affect his status as an employee, because
of such individual's race, color, religion, sex, or national origin.”

59. The discrimination of Plaintiffs by Defendant was caused by Defendant being aware of
Plaintiffs’ race.

60. Defendant’s decision to discriminate against Plaintiff was because of Plaintiffs’ race,

Black.

11
Case 0:21-cv-61527-WPD Document 1-2 Entered on FLSD Docket 07/26/2021 Page 27 of 30

61. At all relevant times aforementioned, including the time of discrimination, Defendant was
aware that Plaintiffs are Black.

62. The Plaintiffs were qualified for their positions apart from their apparent race.

63. The Plaintiffs were not hired by Defendant because they are Black.

64. The Defendant is a sophisticated employer who has actual knowledge of the requirements
of Title VII of the Civil Rights Act of 1964, as amended.

65. The failure of Defendant to adhere to the mandates of the Act was willful and its violations
of the provisions of the Act were willful.

66. Defendant, through its practices and policies as an employer, willfully, and with malicious
or reckless disregard of Plaintiffs’ federally protected rights, discriminated against
Plaintiffs on account of their race in violation of Act with respect to its decision to treat
Plaintiffs differently from other employees.

67. Plaintiffs were not hired by Defendant and these actions were directly and proximately
caused by the Defendant’s unjustified discrimination against Plaintiffs because of the fact
that they are Black, in violation of the Act.

68. As a direct and proximate result of the Defendant’s intentional conduct, Plaintiffs suffered
serious economic losses as well as mental pain and suffering.

69. Any alleged nondiscriminatory reason for Defendant’s failure to hire Plaintiffs asserted by
Defendant is a mere pretext for the actual reason for this failure to hrie, Plaintiffs race.
70. The Defendant’s actions were malicious and were recklessly indifferent to the Plaintiffs’
rights protecting a person from discrimination due to their race. The discrimination on the

basis of race constitutes unlawful discrimination.

PRAYER FOR RELIEF
WHEREFORE, Plaintiffs respectfully request that this Court order the following:

12
Case 0:21-cv-61527-WPD Document 1-2 Entered on FLSD Docket 07/26/2021 Page 28 of 30

A. Grant a permanent injunction enjoining Defendant its officers, successors, assigns,

and all persons in active concert or participation with it, from engaging in any

employment practice which discriminates on the basis of race.

B. Order Defendant to make Plaintiffs whole, by compensating Plaintiffs for lost

wages, benefits, including front pay, back pay with prejudgment interest and other

remuneration for mental pain, anguish, pain and humiliation from employment

termination due to his national origin.

C. For a money judgment representing prejudgment interest.

D. Award any other compensation allowed by law including punitive damages,

attorney’s fees and costs.

JURY TRIAL DEMAND

Plaintiffs demands a trial by jury on all issues triable as of right by a jury.

Dated: July 8, 2021

13

Respectfully submitted,

/s/ Peter M. Hoogerwoerd
PETER MICHAEL HOOGERWOED, ESQ,
Florida Bar No. 188239
pmh@rgpattorneys.com

Remer & Georges-Pierre, PLLC
Attorneys for Plaintiff

Courthouse Tower

44 West Flagler Street Suite 2200
Miami, Florida 33130

Telephone: (305) 416-5000
Facsimile: (305) 416-5005
Case 0:21-cv-61527-WPD Document 1-2 Entered on FLSD Docket 07/26/2021 Page 29 of 30

CERTIFICATE OF SERVICE
[ HEREBY CERTIFY that on this 8th day of July 2021, I electronically filed the foregoing
document with the Clerk of the Court using Florida Courts E-Filing Portal. I also certify that the
foregoing document is being served this day on all counsel of record or pro se parties identified on
the attached Service List in the manner specified, either via transmission of Notices of Electronic
Filing generated by Florida Courts e-Filing Portal or in some other authorized manner for those
counsel or parties who are not authorized to receive electronically Notices of Electronic Filing.
/s/ Peter Michael Hoogerwoerd, Esq.

PETER MICHAEL HOOGERWOERD, ESQ.
Florida Bar No.: 188239
pmh@rgpattorneys.com

Remer & Georges-Pierre, PLLC

44 West Flagler Street, Suite 2200

Miami, FL 33130

(305) 416-5000- Telephone

(305) 416-5005- Facsimile

14
Case 0:21-cv-61527-WPD Document 1-2 Entered on FLSD Docket 07/26/2021 Page 30 of 30

SERVICE LIST

Peter Michael Hoogerwoerd, Esq.

Florida Bar No. 188239

Email: pmh@rgpattorneys.com

REMER & GEORGES-PIERRE, PLLC
44 West Flagler Street, Suite 2200

Miami, Florida 33130

Telephone: (305) 416-5000

Facsimile: (305) 416-5005

Counsel for Plaintiff

Susan Potter Norton, Esq.

Florida Bar No. 0201847
Snorton@anblaw.com

ALLEN, NORTON, & BLUE, P.A.
121 Majorca Avenue, Suite 300
Coral Gables, FL 33134

Tel: (305) 445-7801

Fax: (305)442-1578

Counsel for Defendant

Method of Service: E-filing Notice

15
